EXHIBIT 2
                                                                                                                                                                                                          SUM-100
                                                                                                SUMMONS                                                                        FOR COURT USE ONLY
                                                                                                                                                                           (SOLO PARA USO DE LA CORTE)
                                                                                         (CITACION JUDICIAL)
                                                     NOTICE TO DEFENDANT:                                                                                       FILED
This e-copy is the official court record (GC68150)




                                                     (AVISO AL DEMANDADO):                                                                                      Merced Superior Court
                                                      CURTIS INTERNATIONAL, LTD. and TECHNICOLOR SA d/b/a                                                       5/3/2019 3:58 PM
                                                      TECHNICOLOR USA, INC                                                                                      Clerk of the Superior Court
                                                     YOU ARE BEING SUED BY PLAINTIFF:                                                                           By: Melissa Chavez, Deputy
                                                     (LO ESTÁ DEMANDANDO EL DEMANDANTE):
                                                      ROMAN SCANLON, on behalf of himself, the general public, and those
                                                      similarly situated
                                                      NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
                                                      below.
                                                         You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
                                                      served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
                                                      case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
                                                      Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
                                                      the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
                                                      may be taken without further warning from the court.
                                                          There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
                                                      referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
                                                      these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
                                                      (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
                                                      costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
                                                      ¡AVISO! Lo han demandado. Si no responde dentro de 30 días, la corte puede decidir en su contra sin escuchar su versión. Lea la información a
                                                      continuación.
                                                         Tiene 30 DÍAS DE CALENDARIO después de que le entreguen esta citación y papeles legales para presentar una respuesta por escrito en esta
                                                      corte y hacer que se entregue una copia al demandante. Una carta o una llamada telefónica no lo protegen. Su respuesta por escrito tiene que estar
                                                      en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
                                                      Puede encontrar estos formularios de la corte y más información en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
                                                      biblioteca de leyes de su condado o en la corte que le quede más cerca. Si no puede pagar la cuota de presentación, pida al secretario de la corte
                                                      que le dé un formulario de exención de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le
                                                      podrá quitar su sueldo, dinero y bienes sin más advertencia.
                                                        Hay otros requisitos legales. Es recomendable que llame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
                                                      remisión a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legales gratuitos de un
                                                      programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
                                                      (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniéndose en contacto con la corte o el
                                                      colegio de abogados locales. AVISO: Por ley, la corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
                                                      cualquier recuperación de $10,000 ó más de valor recibida mediante un acuerdo o una concesión de arbitraje en un caso de derecho civil. Tiene que
                                                      pagar el gravamen de la corte antes de que la corte pueda desechar el caso.
                                                     The name and address of the court is:                                                                    CASE NUMBER:
                                                                                                                                                              (Número del Caso):
                                                     (El nombre y dirección de la corte es):                                                                                       19CV-01882
                                                     627 W. 21st St.
                                                     Merced, CA 95340
                                                     The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:
                                                     (El nombre, la dirección y el número de teléfono del abogado del demandante, o del demandante que no tiene abogado, es):



                                                      DATE:      5/3/2019 3:58 PM                   Amanda Toste          Clerk, by                                                                        , Deputy
                                                      (Fecha)                                                             (Secretario)                                                                      (Adjunto)
                                                     (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
                                                     (Para prueba de entrega de esta citatión use el formulario Proof of Service of Summons, (POS-010)).
                                                                                       NOTICE TO THE PERSON SERVED: You are served
                                                       [SEAL]
                                                                                       1.      as an individual defendant.
                                                                                       2.      as the person sued under the fictitious name of (specify):


                                                                                           3.        on behalf of (specify):

                                                                                                under:         CCP 416.10 (corporation)                                 CCP 416.60 (minor)
                                                                                                               CCP 416.20 (defunct corporation)                         CCP 416.70 (conservatee)
                                                                                                               CCP 416.40 (association or partnership)                  CCP 416.90 (authorized person)
                                                                                                             other (specify):
                                                                                           4.        by personal delivery on (date):
                                                                                                                                                                                                              Page 1 of 1
                                                      Form Adopted for Mandatory Use
                                                        Judicial Council of California
                                                                                                                           SUMMONS                                                  Code of Civil Procedure §§ 412.20, 465
                                                                                                                                                                                                      www.courtinfo.ca.gov
                                                        SUM-100 [Rev. July 1, 2009]
